Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

DAVID BECSEY                                          GREGORY F. ZOELLER
Zeigler Cohen & Koch                                  Attorney General of Indiana
Indianapolis, Indiana
                                                      NICOLE M. SCHUSTER
                                                      Deputy Attorney General

                                                                                    FILED
                                                      Indianapolis, Indiana

                                                                                Apr 26 2012, 9:14 am
                                IN THE
                      COURT OF APPEALS OF INDIANA                                       CLERK
                                                                                      of the supreme court,
                                                                                      court of appeals and
                                                                                             tax court




DONALD CARTER,                                        )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )      No. 49A02-1110-CR-933
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                      APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Kimberly J. Brown, Judge
                        The Honorable Patrick Murphy, Judge Pro Tem
                             Cause No. 49G16-1012-FD-91499


                                            April 26, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
         Donald Carter appeals his conviction of Strangulation1 and Intimidation,2 both class D

felonies. Carter challenges the sufficiency of the evidence as the sole issue on appeal.

         We affirm.

         The facts favorable to the convictions are that on December 3, 2010, Carter and his

girlfriend, Clara Caudill, were at his mother’s house. Caudill was working on her laptop

computer and Carter was on his cell phone arguing with Melissa Barlow, the mother of his

child. After ending the conversation with Barlow, Carter slammed shut Caudill’s computer

and began punching her in her side and on her leg with his closed fist, accusing her of not

paying attention. When Caudill covered her face, Carter pulled her arms down and choked

her for five to eight seconds such that she could not breathe. Later, Carter and Caudill drove

to the house of their friends, Brandon and Mary Fleener. On the way there, Carter was still

angry and strangled Caudill with her seat-belt strap for ten to fifteen seconds. He told

Caudill that if she ever left him, he would kill her and her whole family and burn down their

house.

         At the Fleeners’ house, they played cards and darts. Ultimately, Mary and Caudill

went to get a movie to watch. After they returned, Carter was not happy with the movie the

women chose and when he and Caudill were alone for a moment, he punched her in her

lower back. Carter and Caudill spent the night with the Fleeners. The next morning, Caudill

and Mary went to the home of a friend, where Mary noticed a bruise on Caudill’s neck.

Later


1
    Ind. Code Ann. § 35-42-2-9 (West, Westlaw through end of 2011 1st Regular Sess.).
2
    Ind. Code Ann. § 35-45-2-1 (West, Westlaw through end of 2011 1st Regular Sess.).

                                                   2
that day, Caudill reported what had occurred to Officer Clint Ellison of the Indianapolis

Metropolitan Police Department.          Carter was charged with strangulation, criminal

confinement, intimidation, and battery. Following a bench trial, he was found guilty of

strangulation, intimidation, and battery. Judgment of conviction was entered on the

strangulation and intimidation counts.

       Carter challenges his convictions on grounds that the evidence was not sufficient to

support the convictions. Specifically, he contends that the convictions must be reversed

because they were based upon “inherently contradictory, equivocal, and dubious testimony”

provided by Caudill. Appellant’s Brief at 3. Our standard of reviewing challenges to the

sufficiency of the evidence supporting a criminal conviction is well settled.

       When reviewing a claim that the evidence introduced at trial was insufficient
       to support a conviction, we consider only the probative evidence and
       reasonable inferences that support the trial court’s finding of guilt. We
       likewise consider conflicting evidence in the light most favorable to the trial
       court’s finding. It is therefore not necessary that the evidence overcome every
       reasonable hypothesis of innocence. Instead, we will affirm the conviction
       unless no reasonable trier of fact could have found the elements of the crime
       beyond a reasonable doubt.

Gray v. State, 957 N.E.2d 171, 174 (Ind. 2011). When considering a challenge to the

evidence, we neither reweigh the evidence nor assess the credibility of witnesses. Turner v.

State, 953 N.E.2d 1039 (Ind. 2011). Under the incredible dubiosity rule, which Carter asks

us to invoke here, a defendant’s conviction may be reversed if a sole witness presents

inherently improbable testimony, and there is a complete lack of circumstantial evidence.

Love v. State, 761 N.E.2d 806 (Ind. 2002). The rule is applicable only where the court has

confronted inherently improbable testimony or coerced, equivocal, wholly uncorroborated


                                              3
testimony of incredible dubiosity. Id. Application of this rule is rare and the standard to be

applied is whether the testimony is so incredibly dubious or inherently improbable that no

reasonable person could believe it. Id.

       We find nothing inherently incredible about Caudill’s testimony. Her description of

Carter’s attacks upon her were plausible in and of themselves, and were not rendered less so

merely because Caudill did not immediately report Carter’s actions to the police, but instead

stayed with Carter for the rest of that day and then all night at the Fleeners’. Moreover,

Caudill’s claims were corroborated by Mary Fleener, who saw a bruise on Caudill’s neck the

day after these incidents occurred, and by Officer Ellison, who observed on that same day

that Caudill’s neck “was red, had a reddish tint to it, and [there] appeared to be some light

bruising on it.” Transcript at 31. In summary, Caudill’s testimony was not inherently

unbelievable and was easily sufficient to support the convictions.

       Judgment affirmed.

MAY, J., and BARNES, J., concur.




                                              4